Bkevard, J.,
delivered the opinion and resolution of the court, in favor of the motion. Considered the indictment as charging the defendant with having published a false and libellous writing, of and concerning the daughter of Mrs. Roach, with an inuendo showing the application of the slander,, and averring the identity of Mrs. Roach’s daughter, and Mrs. Jane Cox. In this view of the case, the indictment was not supported by evidence; for it was necessary to prove the truth of the averments, or application of the words, as well as the truth of the charge of publishing.
New trial granted.